DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest the claimed buffer assembly for a firearm, the buffer assembly comprising: a buffer tube including a closed rear end; an action spring in the tube; and a buffer in the tube and engaging the action spring, the buffer including a buffer body that is moveably biased within the buffer tube via the action spring, the buffer body defining an internal buffer cavity, a rear end cap covering a rear end of the buffer body, a front end cap covering a front end of the buffer body, and an internal assembly within the buffer cavity, the internal assembly comprising at least one weight, a first magnet and a second magnet; wherein a magnetic repelling force between the first magnet and the second magnet biases the weight to an at-rest position within the internal assembly; and wherein in response to an inertial event the at least one weight overcomes the bias of the magnetic repelling force to achieve a dead-blow condition to at least partially offset an effect of the inertial event. Additionally, the prior art of record fails to disclose or fairly suggest the claimed firing assembly for a firearm, the firing assembly comprising: a bolt carrier movable in a rearward stroke and a forward stroke as part of a firing and loading action of the firearm; and a buffer assembly including a buffer tube including a closed rear end, an action spring in the tube, and a buffer in the tube and engaging the action spring, the buffer including a buffer body defining an internal buffer cavity, a rear end cap covering a rear end of the buffer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641